NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


FLORIDA COMMUNITY BANK, f/k/a    )
PREMIER AMERICAN BANK, N.A., as  )
successor in interest to PENINSULA
                                 )
BANK,                            )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-2143
                                 )
DONALD WHERRETT; GARY PETER      )
LEVENTHAL; PAUL STEFAN; EDSON O. )
TREVIZAN; TIVOLI RESERVICE, LLC; )
GEORGE KALIVRETENOS; and ERIC    )
DEVUYST,                         )
                                 )
           Appellees.            )
                                 )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

John A. Anthony, Nicholas LaFalce, and
Dominic A. Isgro of Anthony & Partners,
LLC, Tampa; and James C. Valenti of
Valenti, Campbell, Trohn, Tamayo &
Aranda, P.A., Lakeland, for Appellant.

Joseph A. Geary and J. Matthew Kelly of
Clark, Campbell, Lancaster & Munson, P.A.,
Lakeland; and August J. Stanton, III, of
Gasdick Stanton Early, P.A., Orlando, for
Appellees Donald Wherrett and Gary Peter
Leventhal.

Michael A. Nardella, Christopher D. Lerch,
and Mary A. Nardella of Nardella & Nardella,
PLLC, Orlando, for Appellees Paul Stefan
and Edson O. Trevizan.

No appearance for remaining Appellees.



PER CURIAM.

             Affirmed.



KELLY, SLEET, and SALARIO, JJ., Concur.




                                         -2-